DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              D.S., the Father,
                                 Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                              No. 4D17-1458

                           [August 15, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard Harrison, Senior Judge; L.T. Case No.
502013DP300209.

  Frank A. Kreidler, Lake Worth, for appellant.

  Meredith K. Hall, Bradenton, for appellee Department of Children and
Families.

  Thomasina Moore and Wendie Michelle Cooper, Sanford, for appellee
Guardian ad Litem Program.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and FORST, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.